Name: Council Regulation (EEC) No 2056/86 of 25 June 1986 allocating additional catch quotas among Member States for vessels fishing in Swedish waters
 Type: Regulation
 Subject Matter: fisheries;  Europe;  economic geography
 Date Published: nan

 1.7.86 Official Journal of the European Communities No L 176/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 2056/86 of 25 June 1986 allocating additional catch quotas among Member States for vessels fishing in Swedish waters THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 170/ 83 of 25 January 1983 establishing a Community system for the conservation an management of fishery resources O, as amended by the Act of Accession of Spain and Portugal , and in particular Article 1 1 thereof, Having regard to the proposal from the Commission, Whereas the Community and the Kingdom of Sweden have initialled an agreement on their mutual fishing rights for 1986 which provides inter alia for the allocation of certain catch quotas for Community vessels in Swedish waters ; whereas those catch quotas were allocated by Regulation (EEC) No 3725/85 (2); Whereas , by reason of the accession of Spain and Portugal to the Community, negotiations were conducted with the Kingdom of Sweden with a view to adjusting the 1972 Agreement between that country and the Community ; Whereas the negotiations also enabled an additional agreement to be initialled in the form of an exchange of letters concerning agriculture and fisheries ; whereas , under that exchange of letters , the Kingdom of Sweden undertook in particular to grant the Community catch quotas for cod and herring in the Swedish fishing zone in the Baltic Sea, in addition to the fishing possibilities agreed annually under the agreement on fisheries between the Community and the Kingdom of Sweden ; Whereas , under Article 3 of Regulation (EEC) No 170/83 , it is for the Council to lay down in particular the specific conditions for taking those catches ; whereas , under Article 4 of the said Regulation, the quantity available to the Community is to be distributed among the Member States ; Whereas information about actual catches should be made available in order to ensure that this allocation is respected , HAS ADOPTED THIS REGULATION : Article 1 From 1 March to 31 December 1986, vessels flying the flag of a Member State shall be authorized to take catches within the quotas set out in the Annex in waters falling within the fisheries jurisdiction of Sweden, without prejudice to catches already authorized for the period from 1 January to 31 December 1986 by Regu ­ lation (EEC) No 3725/ 85 . Article 2 Member States and masters of vessels flying the flag of a Member State and fishing in the waters referred to in Article 1 shall comply with the provisions of Articles 3 to 9 of Regulation (EEC) No 2057/82 (3). Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply until 31 December 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 25 June 1986 . For the Council The President G. BRAKS (') OJNoL 24 , 27 . 1 . 1983 , p . 1 . ( 2 ) OJ No L 361 , 31 . 12 . 1985 , p . 47 . C) OJ No L 220 , 29 . 7 . 1982 , p. 1 . No L 176/2 Official Journal of the European Communities 1.7 . 86 ANNEX Quantities referred to in Article 1 for the period 1 March to 31 December 1986 (tonnes) Species ICES division Quotas Allocations Cod III d 2 500 Denmark Germany 1 830 670 Herring III d 1 500 Denmark Germany 855 645